Clifton Bancorp Inc. Announces Financial Results for the Fourth Quarter Ended and Year Ended March 31, 2016; Declares Cash Dividend Clifton, New Jersey – May 10, 2016 Clifton Bancorp Inc. (Nasdaq: CSBK) (the “Company”), the holding company for Clifton Savings Bank, today announced results for the quarterand year ended March 31, 2016.Net income for the quarter was $878,000 ($0.04 per share, basic and diluted) as compared to net income of $3.51 million ($0.14 per share, basic, $0.13 per share, diluted) for the quarter ended March 31, 2015.Net income for the year ended March 31, 2016 was $5.40 million ($0.22 per share, basic and diluted) as compared to $8.55 million ($0.33 per share, basic and diluted) for fiscal 2015. The Board of Directors also announced today that the Company will pay a cash dividend of $0.06 per common share for the quarter ended March 31, 2016. The dividend will be paid on June 10, 2016 to stockholders of record on May 27, 2016. The results of operations for the three months and year ended March 31, 2016 were most significantly affected by: · Gains on sale of securities, which decreased $1.9 million for both the three months and year ended March 31, 2016; · Increases in provision for loan losses of $603,000 and $348,000, for the three months and year ended March 31, 2016, respectively, mainly due to loan growth; · Increases in salaries and employee benefits and directors’ compensation expenses related to the 2015 Equity Incentive Plan, which, in total, amounted to $439,000 and $1.02 million, respectively, for the three months and year ended March 31, 2016; · Decreases in income from bank owned life insurance of $788,000 and $536,000, for the three months and year ended March 31, 2016, respectively, due to the prior year including proceeds from a death benefit. Other Notable Items · Net loans increased 11.4% and 21.7%, or $79.9 million and $139.1 million, during the three months and year ended March 31, 2016, respectively; · One-to-four family real estate loans increased 3.0% and 10.8%, or $18.0 million and $60.4 million, during the three months and year ended March 31, 2016, respectively; · Multi-family and commercial real estate loans increased 69.9% and 106.9%, or $63.2 million and $79.4 million, during the three months and year ended March 31, 2016, respectively; · Loan mix between one-to-four family real estate, and multi-family and commercial real estate loans to total loans shifted from 86.7% and 11.6%, respectively, at March 31, 2015 to 79.0% and 19.7%, respectively, at March 31, 2016; · Nonperforming loans to total gross loans decreased to 0.47% at March 31, 2016 from 0.88% at March 31, 2015; · 1,387,029 and 4,007,753 shares of common stock were repurchased during the three months and year ended March 31, 2016, respectively, at a weighted average price of $14.28 and $14.02 per share. Paul M. Aguggia, Chairman, President, and Chief Executive Officer, stated,“Our fiscal year 2016 results demonstrate that our strategic plan is being implemented effectively. We generated a significant increase in our multi-family and commercial real estate portfolios and continued to shift our deposit base to transactional accounts. Much of this was accomplished in our fourth quarter.In addition, our investment in talented professionals, initiatives to generate business, innovative products, and our new Hoboken location are taking root. We look forward to building upon the momentum created during the quarter and the year.” Balance Sheet and Credit Quality Review Total assets increased $66.2 million, or 5.6%, to $1.25 billion at March 31, 2016, from $1.19 billion at March 31, 2015. The increase in total assets was primarily due to an increase in loans. Net loans increased $139.1 million, or 21.7%, to $780.2 million at March 31, 2016 from $641.1 million at March 31, 2015.One-to-four family real estate loans increased $60.4 million, or 10.8%, while multi-family and commercial real estate loans increased $79.4 million, or 106.9%, during fiscal 2016. The increase included $38.5 million in participations in commercial real estate loans purchased from in-market financial institutions. Securities, including both available for sale and held to maturity issues, decreased $61.4 million, or 14.7%, to $357.5 million at March 31, 2016 from $418.9 million at March 31, 2015, mainly as a result of calls, maturities and repayments on securities. Securities totaling $1.9 million were sold during the year ended March 31, 2016, resulting in a gain of $72,000. Cash and cash equivalents decreased $18.2 million, or 37.0%, to $31.1 million at March 31, 2016 from $49.3 million at March 31, 2015. Deposits decreased $4.8 million, or 0.7%, to $694.7 million at March 31, 2016 from $699.5 million at March 31, 2015.The Company’s emphasis on transaction account generation resulted in a 3.1% increase in the final quarter of 2016. Borrowed funds increased $124.0 million, or 115.4%, to $231.5 million at March 31, 2016 from $107.5 million at March 31, 2015. The Company’s outstanding borrowings as of March 31, 2016 have a weighted average rate of 1.53% and a weighted average term of 16 months. All outstanding borrowings are with the Federal Home Loan Bank of New York. Total stockholders’ equity decreased $52.7 million, or 14.3%, to $315.3 million at March 31, 2016 from $368.0 million at March 31, 2015, primarily as a result of $56.3 million in repurchases of common stock, and the payment of $7.3 million in cash dividends, partially offset by net income of $5.4 million. Non-accrual loans decreased $1.9 million, or 35.2%, to $3.7 million at March 31, 2016 from $5.6 million at March 31, 2015.Included in non-accrual loans at March 31, 2016 were six loans totaling $606,000 that were current or less than 90 days delinquent, but which were previously 90 days or more delinquent and on a non-accrual status pending a sustained period of repayment performance (generally six months). The percentage of nonperforming loans to total gross loans decreased to 0.47% at March 31, 2016 from 0.88% at March 31, 2015.The allowance for loan losses to nonperforming loans increased to 119.19% at March 31, 2016 from 61.53% at March 31, 2015, as nonperforming loans decreased, while the allowance balance increased mainly as a result of a significant increase in the loan balance. Income Statement Review Net interest income increased by $289,000, or 4.5%, to $6.69 million for the three months ended March 31, 2016 as compared to $6.40 million for the three months ended March 31, 2015. The increase in net interest income was primarily the result of an increase of 7 basis points in net interest margin partially offset by a decrease of $38.2 million in average net interest-earning assets. Net interest income increased $115,000, or 0.4%, to $26.24 million for the year ended March 31, 2016 as compared to $26.13 million for the year ended March 31, 2015, driven by an increase of $12.5 million in average net interest-earning assets and an increase of 3 basis points in net interest margin. The provision for loan losses increased $603,000, or 603.0%, to $703,000 for the three months ended March 31, 2016, as compared to $100,000 for the three months ended March 31, 2015, and $348,000, or 48.5%, to $1.07 million for the year ended March 31, 2016, as compared to $717,000 for the year ended March 31, 2015. The increase in the provision for the year ended March 31, 2016 was mainly the result of the significant increase in the balance of outstanding loans, partially offset by more favorable trends in qualitative factors related to delinquencies considered in the periodic review of the general valuation allowance. Non-interest income decreased $2.65 million, or 85.8%, to $440,000 for the three months ended March 31, 2016 from $3.09 million for the three months ended March 31, 2015, and $2.44 million, or 56.7%, to $1.87 million for the year ended March 31, 2016 from $4.31 million for the year ended March 31, 2015. The decrease in both periods was mainly attributable to a decrease in income from bank owned life insurance and a significant decrease in gain on sales of securities. In 2015, income from bank owned life insurance for both periods included proceeds from a death benefit.Gains on sale of securities totaled $1.9 million and $2.0 million, respectively, during the three months and year ended March 31, 2015, as compared to no gains and $72,000 in gains recorded during the three months and year ended March 31, 2016, respectively. Non-interest expenses for the three months ended March 31, 2016 increased $811,000, or 18.6%, to $5.17 million for the three months ended March 31, 2016, as compared to $4.36 million for the three months ended March 31, 2015. The increase consisted primarily of increases in salaries and employee benefits of $532,000, or 20.6%, directors’ compensation of $144,000, or 71.2%, and equipment expense of $95,000, or 27.2%. The increase in equipment expense was mainly related to the development and implementation of new customer products and services, as well as additional costs related to our new Hoboken location.Non-interest expenses for the year ended March 31, 2016 increased $2.0 million, or 11.7%, to $19.1 million as compared to $17.1 million for the year ended March 31, 2015. The increase consisted primarily of an increase in salaries and employee benefits of $1.68 million, or 17.3%, and directors’ compensation of $156,000, or 15.7%. The increases in salaries and employee benefits during both periods includes the addition of business development, compliance and Hoboken location staff, typical annual increases in compensation and benefits expenses, an increase in employee stock ownership plan expense due an increase in the price of the Company’s common stock, and the expense related to the granting of equity awards under the Company’s 2015 Equity Incentive Plan. About Clifton Bancorp Inc. Clifton Bancorp Inc. is the holding company of Clifton Savings Bank (CSBK), a federally chartered savings bank headquartered in Clifton, New Jersey. CSBK is a metropolitan, community-focused bank serving residents and small businesses in its market area through 12 full-service banking centers. For additional investor relations information, including subscribing to email alerts, visit cliftonbancorp.com. Forward-Looking Statements Clifton Bancorp makes forward-looking statements in this news release. These forward-looking statements may include: statements of goals, intentions, earnings expectations, and other expectations; estimates of risks and of future costs and benefits; assessments of probable loan and lease losses; assessments of market risk; and statements of the ability to achieve financial and other goals. Forward-looking statements are typically identified by words such as “believe,” “expect,” “anticipate,” “intend,” “outlook,” “estimate,” “forecast,” “project” and other similar words and expressions. Forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. Forward-looking statements speak only as of the date they are made. Clifton Bancorp does not assume any duty and does not undertake to update its forward-looking statements. Because forward-looking statements are subject to assumptions and uncertainties, actual results or future events could differ, possibly materially, from those that Clifton Bancorp anticipated in its forward-looking statements and future results could differ materially from historical performance. Clifton Bancorp’s forward-looking statements are subject to the following principal risks and uncertainties: general economic conditions and trends, either nationally or locally; conditions in the securities markets; changes in interest rates; changes in deposit flows, and in the demand for deposit, loan, and investment products and other financial services; changes in real estate values; changes in the quality or composition of theloan or investment portfolios; changes in competitive pressures among financial institutions or from non-financial institutions; the ability to retain key members of management; changes in legislation, regulations, and policies; and a variety of other matters which, by their nature, are subject to significant uncertainties. Clifton Bancorp provides greater detail regarding some of these factors in the “Risk Factors” section of its Annual Report on Form 10-K, which was filed on June 5, 2015. Clifton Bancorp’s forward-looking statements may also be subject to other risks and uncertainties, including those that it may discuss elsewhere in this news release or in its filings with the SEC, accessible on the SEC’s website at www.sec.gov. Contact:Bart D’Ambra (973) 473-2200 Selected Consolidated Financial Condition Data At March 31, (In thousands) Financial Condition Data: Total assets $ $ Loans receivable, net Cash and cash equivalents Securities Deposits FHLB advances Total stockholders' equity Selected Consolidated Operating Data Three Months Ended March 31, Year Ended March 31, (In thousands, except share and per share data) Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expenses Income before income taxes Income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Average shares outstanding - basic Average shares outstanding - diluted Average Balance Table Three Months EndedMarch 31, Interest Interest Average and Yield/ Average and Yield/ Balance Dividends Cost Balance Dividends Cost Assets: (Dollars in thousands) Interest-earning assets: Loans receivable $ $ % $ $ % Mortgage-backed securities % % Investment securities % % Other interest-earning assets 99 % 92 % Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Liabilities and stockholders' equity: Interest-bearing liabilities: Demand accounts $ 15 % $ 18 % Savings and Club accounts 75 % 53 % Certificates of deposit % % Total interest-bearing deposits % % FHLB Advances % % Total interest-bearing liabilities % % Non-interest-bearing liabilities: Non-interest-bearing deposits Other non-interest-bearing liabilities Total non-interest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Interest rate spread % % Net interest margin % % Average interest-earning assetsto average interest-bearing liabilities x x Year EndedMarch 31, Interest Interest Average and Yield/ Average and Yield/ Balance Dividends Cost Balance Dividends Cost Assets: (Dollars in thousands) Interest-earning assets: Loans receivable $ $ % $ $ % Mortgage-backed securities % % Investment securities % % Other interest-earning assets % % Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Liabilities and stockholders' equity: Interest-bearing liabilities: Demand accounts $ 60 % $ 72 % Savings and Club accounts % % Certificates of deposit % % Total interest-bearing deposits % % FHLB Advances % % Total interest-bearing liabilities % % Non-interest-bearing liabilities: Non-interest-bearing deposits Other non-interest-bearing liabilities Total non-interest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Interest rate spread % % Net interest margin % % Average interest-earning assetsto average interest-bearing liabilities x x Asset Quality Data Year Ended March 31, (Dollars in thousands) Allowance for loan losses: Allowance at beginning of period $ $ Provision for loan losses Charge-offs ) ) Recoveries 3 - Net charge-offs ) ) Allowance at end of period $ $ Allowance for loan losses to total gross loans % % Allowance for loan losses to nonperforming loans % % At March 31, (Dollars in thousands) Nonperforming Assets: Nonaccrual loans: One- to four-family real estate $ $ Multi-family real estate - Commercial real estate Consumer real estate 60 73 Total nonaccrual loans Real estate owned 58 - Total nonperforming assets $ $ Total nonperforming loans to total gross loans % % Total nonperforming assets to total assets % % Selected Consolidated Financial Ratios Three Months Ended March 31, Year Ended March 31, Selected Performance Ratios (1): Return on average assets % Return on average equity % Interest rate spread % Net interest margin % Non-interest expenses to average assets % Efficiency ratio (2) % Average interest-earning assets to average interest-bearing liabilities x x x x Average equity to average assets % Dividend payout ratio % Net charge-offs to average outstanding loans during the period % (1) Performance ratios are annualized. (2) Represents non-interest expense divided by the sum of net interest income and non-interest income including gains and losses on the sale of assets. Quarterly Data Quarter Ended March 31, December 31, September 30, June 30, March 31, (In thousands except shares and per share data) Operating Data Interest income $ Interest expense Net interest income Provision for loan losses 73 Net interest income after provision for loan losses Non-interest income Non-interest expenses Income before income taxes Income taxes Net income $ Share Data Basic earnings per share $ Diluted earnings per share $ Dividends per share $ Average shares outstanding - basic Average shares outstanding - diluted Shares outstanding at period end Financial Condition Data Total assets $ Loans receivable, net Cash and cash equivalents Securities Deposits FHLB advances Total stockholders' equity Assets Quality: Total nonperforming assets $ Total nonperforming loans to total gross loans % Total nonperforming assets to total assets % Allowance for loan losses $ Allowance for loan losses to total gross loans % Allowance for loan losses to nonperforming loans % %
